(Slip Opinion)              OCTOBER TERM, 2014                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                      YATES v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

 No. 13–7451. Argued November 5, 2014—Decided February 25, 2015
While conducting an offshore inspection of a commercial fishing vessel
 in the Gulf of Mexico, a federal agent found that the ship’s catch con-
 tained undersized red grouper, in violation of federal conservation
 regulations. The officer instructed the ship’s captain, petitioner
 Yates, to keep the undersized fish segregated from the rest of the
 catch until the ship returned to port. After the officer departed,
 Yates instead told a crew member to throw the undersized fish over-
 board. For this offense, Yates was charged with destroying, conceal-
 ing, and covering up undersized fish to impede a federal investiga-
 tion, in violation of 18 U.S. C. §1519. That section provides that a
 person may be fined or imprisoned for up to 20 years if he “knowingly
 alters, destroys, mutilates, conceals, covers up, falsifies, or makes a
 false entry in any record, document, or tangible object with the intent
 to impede, obstruct, or influence” a federal investigation. At trial,
 Yates moved for a judgment of acquittal on the §1519 charge. Point-
 ing to §1519’s origin as a provision of the Sarbanes-Oxley Act of 2002,
 a law designed to protect investors and restore trust in financial
 markets following the collapse of Enron Corporation, Yates argued
 that §1519’s reference to “tangible object” subsumes objects used to
 store information, such as computer hard drives, not fish. The Dis-
 trict Court denied Yates’s motion, and a jury found him guilty of vio-
 lating §1519. The Eleventh Circuit affirmed the conviction, conclud-
 ing that §1519 applies to the destruction or concealment of fish
 because, as objects having physical form, fish fall within the diction-
 ary definition of “tangible object.”
Held: The judgment is reversed, and the case is remanded.
733 F.3d 1059, reversed and remanded.
2                        YATES v. UNITED STATES

                                    Syllabus

       JUSTICE GINSBURG, joined by THE CHIEF JUSTICE, JUSTICE BREYER,
    and JUSTICE SOTOMAYOR, concluded that a “tangible object” within
    §1519’s compass is one used to record or preserve information. Pp. 6–
    20.
       (a) Although dictionary definitions of the words “tangible” and “ob-
    ject” bear consideration in determining the meaning of “tangible ob-
    ject” in §1519, they are not dispositive. Whether a statutory term is
    unambiguous “is determined [not only] by reference to the language
    itself, [but also by] the specific context in which that language is
    used, and the broader context of the statute as a whole.” Robinson v.
    Shell Oil Co., 519 U.S. 337, 341. Identical language may convey
    varying content when used in different statutes, sometimes even in
    different provisions of the same statute. See, e.g., FAA v. Cooper, 566
    U. S. ___, ___. Pp. 7–10.
       (b) Familiar interpretive guides aid the construction of “tangible
    object.” Though not commanding, §1519’s heading—“Destruction, al-
    teration, or falsification of records in Federal investigations and
    bankruptcy”—conveys no suggestion that the section prohibits spolia-
    tion of any and all physical evidence, however remote from records.
       Section 1519’s position within Title 18, Chapter 73, further signals
    that §1519 was not intended to serve as a cross-the-board ban on the
    destruction of physical evidence. Congress placed §1519 at the end of
    Chapter 73 following immediately after pre-existing specialized pro-
    visions expressly aimed at corporate fraud and financial audits.
       The contemporaneous passage of §1512(c)(1), which prohibits a
    person from “alter[ing], destroy[ing], mutilat[ing], or conceal[ing] a
    record, document, or other object . . . with the intent to impair the ob-
    ject’s integrity or availability for use in an official proceeding,” is also
    instructive. The Government argues that §1512(c)(1)’s reference to
    “other object” includes any and every physical object. But if §1519’s
    reference to “tangible object” already included all physical objects, as
    the Government also contends, then Congress had no reason to enact
    §1512(c)(1). Section 1519 should not be read to render superfluous an
    entire provision passed in proximity as part of the same Act. See
    Marx v. General Revenue Corp., 568 U. S. ___, ___.
       The words immediately surrounding “tangible object” in §1519—
    “falsifies, or makes a false entry in any record [or] document”—also
    cabin the contextual meaning of that term. Applying the canons
    noscitur a sociis and ejusdem generis, “tangible object,” as the last in
    a list of terms that begins “any record [or] document,” is appropriate-
    ly read to refer, not to any tangible object, but specifically to the sub-
    set of tangible objects used to record or preserve information. This
    moderate interpretation accords with the list of actions §1519 pro-
    scribes; the verbs “falsif[y]” and “mak[e] a false entry in” typically
                      Cite as: 574 U. S. ____ (2015)                      3

                                 Syllabus

  take as grammatical objects records, documents, or things used to
  record or preserve information, such as logbooks or hard drives. See
  Gustafson v. Alloyd Co., 513 U.S. 561, 575.
     Use of traditional tools of statutory interpretation to examine
  markers of congressional intent within the Sarbanes-Oxley Act and
  §1519 itself thus call for rejection of an aggressive interpretation of
  “tangible object.”
     Furthermore, the meaning of “record, document, or thing” in a pro-
  vision of the 1962 Model Penal Code (MPC) that has been interpreted
  to prohibit tampering with any kind of physical evidence is not a reli-
  able indicator of the meaning Congress assigned to “record, docu-
  ment, or tangible object” in §1519. There are significant differences
  between the offense described by the MPC provision and the offense
  created by §1519. Pp. 10–18.
     (c) Finally, if recourse to traditional tools of statutory construction
  leaves any doubt about the meaning of “tangible object” in §1519, it
  would be appropriate to invoke the rule of lenity. Pp. 18–19.
     JUSTICE ALITO concluded that traditional rules of statutory con-
  struction confirm that Yates has the better argument. Title 18
U.S. C. §1519’s list of nouns, list of verbs, and title, when combined,
  tip the case in favor of Yates. Applying the canons noscitur a sociis
  and ejusdem generis to the list of nouns—“any record, document, or
  tangible object”—the term “tangible object” should refer to something
  similar to records or documents. And while many of §1519’s verbs—
  “alters, destroys, mutilates, conceals, covers up, falsifies, or makes a
  false entry in”—could apply to far-flung nouns such as salamanders
  or sand dunes, the term “makes a false entry in” makes no sense out-
  side of filekeeping. Finally, §1519’s title—“Destruction, alteration, or
  falsification of records in Federal investigations and bankruptcy”—
  also points toward filekeeping rather than fish. Pp. 1–4.

   GINSBURG, J., announced the judgment of the Court and delivered an
opinion, in which ROBERTS, C. J., and BREYER and SOTOMAYOR, JJ.,
joined. ALITO, J., filed an opinion concurring in the judgment. KAGAN,
J., filed a dissenting opinion, in which SCALIA, KENNEDY, and THOMAS,
JJ., joined.
                        Cite as: 574 U. S. ____ (2015)                              1

                           Opinion of GINSBURG, J.

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 13–7451
                                   _________________


  JOHN L. YATES, PETITIONER v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                              [February 25, 2015]


  JUSTICE GINSBURG announced the judgment of the
Court and delivered an opinion, in which THE CHIEF
JUSTICE, JUSTICE BREYER, and JUSTICE SOTOMAYOR join.
  John Yates, a commercial fisherman, caught undersized
red grouper in federal waters in the Gulf of Mexico. To
prevent federal authorities from confirming that he had
harvested undersized fish, Yates ordered a crew member
to toss the suspect catch into the sea. For this offense, he
was charged with, and convicted of, violating 18 U.S. C.
§1519, which provides:
       “Whoever knowingly alters, destroys, mutilates,
    conceals, covers up, falsifies, or makes a false entry in
    any record, document, or tangible object with the in-
    tent to impede, obstruct, or influence the investigation
    or proper administration of any matter within the ju-
    risdiction of any department or agency of the United
    States or any case filed under title 11, or in relation to
    or contemplation of any such matter or case, shall be
    fined under this title, imprisoned not more than 20
    years, or both.”
Yates was also indicted and convicted under §2232(a),
which provides:
2                 YATES v. UNITED STATES

                    Opinion of GINSBURG, J.

      “DESTRUCTION OR REMOVAL OF PROPERTY TO
    PREVENT SEIZURE.—Whoever, before, during, or after
    any search for or seizure of property by any person
    authorized to make such search or seizure, knowingly
    destroys, damages, wastes, disposes of, transfers, or
    otherwise takes any action, or knowingly attempts to
    destroy, damage, waste, dispose of, transfer, or other-
    wise take any action, for the purpose of preventing or
    impairing the Government’s lawful authority to take
    such property into its custody or control or to continue
    holding such property under its lawful custody and
    control, shall be fined under this title or imprisoned
    not more than 5 years, or both.”
Yates does not contest his conviction for violating
§2232(a), but he maintains that fish are not trapped
within the term “tangible object,” as that term is used in
§1519.
   Section 1519 was enacted as part of the Sarbanes-Oxley
Act of 2002, 116 Stat. 745, legislation designed to protect
investors and restore trust in financial markets following
the collapse of Enron Corporation. A fish is no doubt an
object that is tangible; fish can be seen, caught, and
handled, and a catch, as this case illustrates, is vulnerable
to destruction. But it would cut §1519 loose from its
financial-fraud mooring to hold that it encompasses any
and all objects, whatever their size or significance, de-
stroyed with obstructive intent. Mindful that in Sarbanes-
Oxley, Congress trained its attention on corporate and
accounting deception and cover-ups, we conclude that a
matching construction of §1519 is in order: A tangible
object captured by §1519, we hold, must be one used to
record or preserve information.
                            I
  On August 23, 2007, the Miss Katie, a commercial fish-
ing boat, was six days into an expedition in the Gulf of
                 Cite as: 574 U. S. ____ (2015)            3

                    Opinion of GINSBURG, J.

Mexico. Her crew numbered three, including Yates, the
captain. Engaged in a routine offshore patrol to inspect
both recreational and commercial vessels, Officer John
Jones of the Florida Fish and Wildlife Conservation Com-
mission decided to board the Miss Katie to check on the
vessel’s compliance with fishing rules. Although the Miss
Katie was far enough from the Florida coast to be in exclu-
sively federal waters, she was nevertheless within Officer
Jones’s jurisdiction. Because he had been deputized as a
federal agent by the National Marine Fisheries Service,
Officer Jones had authority to enforce federal, as well as
state, fishing laws.
   Upon boarding the Miss Katie, Officer Jones noticed
three red grouper that appeared to be undersized hanging
from a hook on the deck. At the time, federal conservation
regulations required immediate release of red grouper less
than 20 inches long. 50 CFR §622.37(d)(2)(ii) (effective
April 2, 2007). Violation of those regulations is a civil
offense punishable by a fine or fishing license suspension.
See 16 U.S. C. §§1857(1)(A), (G), 1858(a), (g).
   Suspecting that other undersized fish might be on
board, Officer Jones proceeded to inspect the ship’s catch,
setting aside and measuring only fish that appeared to
him to be shorter than 20 inches. Officer Jones ultimately
determined that 72 fish fell short of the 20-inch mark. A
fellow officer recorded the length of each of the undersized
fish on a catch measurement verification form. With few
exceptions, the measured fish were between 19 and 20
inches; three were less than 19 inches; none were less
than 18.75 inches. After separating the fish measuring
below 20 inches from the rest of the catch by placing them
in wooden crates, Officer Jones directed Yates to leave the
fish, thus segregated, in the crates until the Miss Katie
returned to port. Before departing, Officer Jones issued
Yates a citation for possession of undersized fish.
   Four days later, after the Miss Katie had docked in
4                    YATES v. UNITED STATES

                       Opinion of GINSBURG, J.

Cortez, Florida, Officer Jones measured the fish contained
in the wooden crates. This time, however, the measured
fish, although still less than 20 inches, slightly exceeded
the lengths recorded on board. Jones surmised that the
fish brought to port were not the same as those he had
detected during his initial inspection. Under questioning,
one of the crew members admitted that, at Yates’s direc-
tion, he had thrown overboard the fish Officer Jones had
measured at sea, and that he and Yates had replaced the
tossed grouper with fish from the rest of the catch.
   For reasons not disclosed in the record before us, more
than 32 months passed before criminal charges were
lodged against Yates. On May 5, 2010, he was indicted for
destroying property to prevent a federal seizure, in viola-
tion of §2232(a), and for destroying, concealing, and cover-
ing up undersized fish to impede a federal investigation, in
violation of §1519.1 By the time of the indictment, the
minimum legal length for Gulf red grouper had been
lowered from 20 inches to 18 inches. See 50 CFR
§622.37(d)(2)(iv) (effective May 18, 2009). No measured
fish in Yates’s catch fell below that limit. The record does
not reveal what civil penalty, if any, Yates received for his
possession of fish undersized under the 2007 regulation.
See 16 U.S. C. §1858(a).
   Yates was tried on the criminal charges in August 2011.
At the end of the Government’s case in chief, he moved for
a judgment of acquittal on the §1519 charge. Pointing to
§1519’s title and its origin as a provision of the Sarbanes-
Oxley Act, Yates argued that the section sets forth “a
documents offense” and that its reference to “tangible
object[s]” subsumes “computer hard drives, logbooks, [and]
things of that nature,” not fish. App. 91–92. Yates
——————
  1 Yates was also charged with making a false statement to federal law

enforcement officers, in violation of 18 U.S. C. §1001(a)(2). That
charge, on which Yates was acquitted, is not relevant to our analysis.
                   Cite as: 574 U. S. ____ (2015)               5

                      Opinion of GINSBURG, J.

acknowledged that the Criminal Code contains “sections
that would have been appropriate for the [G]overnment to
pursue” if it wished to prosecute him for tampering with
evidence. App. 91. Section 2232(a), set out supra, at 1–2,
fit that description. But §1519, Yates insisted, did not.
   The Government countered that a “tangible object”
within §1519’s compass is “simply something other than a
document or record.” App. 93. The trial judge expressed
misgivings about reading “tangible object” as broadly as
the Government urged: “Isn’t there a Latin phrase [about]
construction of a statute . . . . The gist of it is . . . you take
a look at [a] line of words, and you interpret the words
consistently. So if you’re talking about documents, and
records, tangible objects are tangible objects in the nature
of a document or a record, as opposed to a fish.” Ibid. The
first-instance judge nonetheless followed controlling Elev-
enth Circuit precedent. While recognizing that §1519 was
passed as part of legislation targeting corporate fraud, the
Court of Appeals had instructed that “the broad language
of §1519 is not limited to corporate fraud cases, and ‘Con-
gress is free to pass laws with language covering areas
well beyond the particular crisis du jour that initially
prompted legislative action.’ ”       No. 2:10–cr–66–FtM–
29SPC (MD Fla., Aug. 8, 2011), App. 116 (quoting United
States v. Hunt, 526 F.3d 739, 744 (CA11 2008)). Accord-
ingly, the trial court read “tangible object” as a term “in-
dependent” of “record” or “document.” App. 116. For
violating §1519 and §2232(a), the court sentenced Yates to
imprisonment for 30 days, followed by supervised release
for three years. App. 118–120. For life, he will bear the
stigma of having a federal felony conviction.
   On appeal, the Eleventh Circuit found the text of §1519
“plain.” 733 F.3d 1059, 1064 (2013). Because “tangible
object” was “undefined” in the statute, the Court of Ap-
peals gave the term its “ordinary or natural meaning,” i.e.,
its dictionary definition, “[h]aving or possessing physical
6                 YATES v. UNITED STATES

                    Opinion of GINSBURG, J.

form.” Ibid. (quoting Black’s Law Dictionary 1592 (9th ed.
2009)).
  We granted certiorari, 572 U. S. ___ (2014), and now
reverse the Eleventh Circuit’s judgment.
                              II
   The Sarbanes-Oxley Act, all agree, was prompted by the
exposure of Enron’s massive accounting fraud and revela-
tions that the company’s outside auditor, Arthur Andersen
LLP, had systematically destroyed potentially incriminat-
ing documents.       The Government acknowledges that
§1519 was intended to prohibit, in particular, corporate
document-shredding to hide evidence of financial wrong-
doing. Brief for United States 46. Prior law made it an
offense to “intimidat[e], threate[n], or corruptly persuad[e]
another person” to shred documents. §1512(b) (emphasis
added). Section 1519 cured a conspicuous omission by
imposing liability on a person who destroys records him-
self. See S. Rep. No. 107–146, p. 14 (2002) (describing
§1519 as “a new general anti shredding provision” and
explaining that “certain current provisions make it a
crime to persuade another person to destroy documents,
but not a crime to actually destroy the same documents
yourself ”). The new section also expanded prior law by
including within the provision’s reach “any matter within
the jurisdiction of any department or agency of the United
States.” Id., at 14–15.
   In the Government’s view, §1519 extends beyond the
principal evil motivating its passage. The words of §1519,
the Government argues, support reading the provision as
a general ban on the spoliation of evidence, covering all
physical items that might be relevant to any matter under
federal investigation.
   Yates urges a contextual reading of §1519, tying “tangi-
ble object” to the surrounding words, the placement of the
provision within the Sarbanes-Oxley Act, and related
                   Cite as: 574 U. S. ____ (2015)              7

                     Opinion of GINSBURG, J.

provisions enacted at the same time, in particular §1520
and §1512(c)(1), see infra, at 10, 12–13. Section 1519, he
maintains, targets not all manner of evidence, but records,
documents, and tangible objects used to preserve them,
e.g., computers, servers, and other media on which infor-
mation is stored.
   We agree with Yates and reject the Government’s unre-
strained reading. “Tangible object” in §1519, we conclude,
is better read to cover only objects one can use to record or
preserve information, not all objects in the physical world.
                              A
   The ordinary meaning of an “object” that is “tangible,”
as stated in dictionary definitions, is “a discrete . . . thing,”
Webster’s Third New International Dictionary 1555
(2002), that “possess[es] physical form,” Black’s Law Dic-
tionary 1683 (10th ed. 2014). From this premise, the
Government concludes that “tangible object,” as that term
appears in §1519, covers the waterfront, including fish
from the sea.
   Whether a statutory term is unambiguous, however,
does not turn solely on dictionary definitions of its compo-
nent words. Rather, “[t]he plainness or ambiguity of
statutory language is determined [not only] by reference to
the language itself, [but as well by] the specific context in
which that language is used, and the broader context of
the statute as a whole.” Robinson v. Shell Oil Co., 519
U.S. 337, 341 (1997). See also Deal v. United States, 508
U.S. 129, 132 (1993) (it is a “fundamental principle of
statutory construction (and, indeed, of language itself)
that the meaning of a word cannot be determined in isola-
tion, but must be drawn from the context in which it is
used”). Ordinarily, a word’s usage accords with its dic-
tionary definition. In law as in life, however, the same
words, placed in different contexts, sometimes mean dif-
ferent things.
8                YATES v. UNITED STATES

                   Opinion of GINSBURG, J.

  We have several times affirmed that identical language
may convey varying content when used in different stat-
utes, sometimes even in different provisions of the same
statute. See, e.g., FAA v. Cooper, 566 U. S. ___, ___–___
(2012), (slip op., at 6–7) (“actual damages” has different
meanings in different statutes); Wachovia Bank, N. A. v.
Schmidt, 546 U.S. 303, 313–314 (2006) (“located” has
different meanings in different provisions of the National
Bank Act); General Dynamics Land Systems, Inc. v. Cline,
540 U.S. 581, 595–597 (2004) (“age” has different mean-
ings in different provisions of the Age Discrimination in
Employment Act of 1967); United States v. Cleveland
Indians Baseball Co., 532 U.S. 200, 213 (2001) (“wages
paid” has different meanings in different provisions of
Title 26 U.S. C.); Robinson, 519 U.S., at 342–344 (“em-
ployee” has different meanings in different sections of
Title VII of the Civil Rights Act of 1964); Merrell Dow
Pharmaceuticals Inc. v. Thompson, 478 U.S. 804, 807–808
(1986) (“arising under” has different meanings in U. S.
Const., Art. III, §2, and 28 U.S. C. §1331); District of
Columbia v. Carter, 409 U.S. 418, 420–421 (1973) (“State
or Territory” has different meanings in 42 U.S. C. §1982
and §1983); Atlantic Cleaners & Dyers, Inc. v. United
States, 286 U.S. 427, 433–437 (1932) (“trade or commerce”
has different meanings in different sections of the Sher-
man Act). As the Court observed in Atlantic Cleaners &
Dyers, 286 U.S., at 433:
    “Most words have different shades of meaning and
    consequently may be variously construed . . . . Where
    the subject matter to which the words refer is not the
    same in the several places where [the words] are used,
    or the conditions are different, or the scope of the leg-
    islative power exercised in one case is broader than
    that exercised in another, the meaning well may vary
    to meet the purposes of the law, to be arrived at by a
                      Cite as: 574 U. S. ____ (2015)                     9

                         Opinion of GINSBURG, J.

     consideration of the language in which those purposes
     are expressed, and of the circumstances under which
     the language was employed.”2
In short, although dictionary definitions of the words
“tangible” and “object” bear consideration, they are not
dispositive of the meaning of “tangible object” in §1519.
   Supporting a reading of “tangible object,” as used in
§1519, in accord with dictionary definitions, the Govern-
ment points to the appearance of that term in Federal
Rule of Criminal Procedure 16. That Rule requires the
prosecution to grant a defendant’s request to inspect
“tangible objects” within the Government’s control that
have utility for the defense. See Fed. Rule Crim. Proc.
16(a)(1)(E).
   Rule 16’s reference to “tangible objects” has been inter-
preted to include any physical evidence. See 5 W. LaFave,
J. Israel, N. King, & O. Kerr, Criminal Procedure §20.3(g),
pp. 405–406, and n. 120 (3d ed. 2007). Rule 16 is a discov-
ery rule designed to protect defendants by compelling the
prosecution to turn over to the defense evidence material
to the charges at issue. In that context, a comprehensive
construction of “tangible objects” is fitting. In contrast,
§1519 is a penal provision that refers to “tangible object”
not in relation to a request for information relevant to a
specific court proceeding, but rather in relation to federal
investigations or proceedings of every kind, including
those not yet begun.3 See Commissioner v. National Car-
bide Corp., 167 F.2d 304, 306 (CA2 1948) (Hand, J.)
——————
  2 The  dissent assiduously ignores all this, post, at 11–12, in insisting
that Congress wrote §1519 to cover, along with shredded corporate
documents, red grouper slightly smaller than the legal limit.
  3 For the same reason, we do not think the meaning of “tangible ob-

jects” (or “tangible things,” see Fed. Rule Civ. Proc. 26(b)) in other
discovery prescriptions cited by the Government leads to the conclusion
that “tangible object” in §1519 encompasses any and all physical
evidence existing on land or in the sea.
10               YATES v. UNITED STATES

                    Opinion of GINSBURG, J.

(“words are chameleons, which reflect the color of their
environment”). Just as the context of Rule 16 supports
giving “tangible object” a meaning as broad as its diction-
ary definition, the context of §1519 tugs strongly in favor
of a narrower reading.
                              B
   Familiar interpretive guides aid our construction of the
words “tangible object” as they appear in §1519.
   We note first §1519’s caption: “Destruction, alteration,
or falsification of records in Federal investigations and
bankruptcy.” That heading conveys no suggestion that the
section prohibits spoliation of any and all physical evi-
dence, however remote from records. Neither does the
title of the section of the Sarbanes-Oxley Act in which
§1519 was placed, §802: “Criminal penalties for altering
documents.” 116 Stat. 800. Furthermore, §1520, the only
other provision passed as part of §802, is titled “Destruc-
tion of corporate audit records” and addresses only that
specific subset of records and documents. While these
headings are not commanding, they supply cues that
Congress did not intend “tangible object” in §1519 to
sweep within its reach physical objects of every kind,
including things no one would describe as records, docu-
ments, or devices closely associated with them. See
Almendarez-Torres v. United States, 523 U.S. 224, 234
(1998) (“[T]he title of a statute and the heading of a sec-
tion are tools available for the resolution of a doubt about
the meaning of a statute.” (internal quotation marks
omitted)). If Congress indeed meant to make §1519 an all-
encompassing ban on the spoliation of evidence, as the
dissent believes Congress did, one would have expected a
clearer indication of that intent.
   Section 1519’s position within Chapter 73 of Title 18
further signals that §1519 was not intended to serve as a
cross-the-board ban on the destruction of physical evi-
                 Cite as: 574 U. S. ____ (2015)           11

                    Opinion of GINSBURG, J.

dence of every kind. Congress placed §1519 (and its com-
panion provision §1520) at the end of the chapter, follow-
ing immediately after the pre-existing §1516, §1517, and
§1518, each of them prohibiting obstructive acts in specific
contexts. See §1516 (audits of recipients of federal funds);
§1517 (federal examinations of financial institutions);
§1518 (criminal investigations of federal health care of-
fenses). See also S. Rep. No. 107–146, at 7 (observing that
§1517 and §1518 “apply to obstruction in certain limited
types of cases, such as bankruptcy fraud, examinations of
financial institutions, and healthcare fraud”).
   But Congress did not direct codification of the Sarbanes-
Oxley Act’s other additions to Chapter 73 adjacent to these
specialized provisions. Instead, Congress directed place-
ment of those additions within or alongside retained pro-
visions that address obstructive acts relating broadly to
official proceedings and criminal trials: Section 806, “Civil
Action to protect against retaliation in fraud cases,” was
codified as §1514A and inserted between the pre-existing
§1514, which addresses civil actions to restrain harass-
ment of victims and witnesses in criminal cases, and
§1515, which defines terms used in §1512 and §1513.
Section 1102, “Tampering with a record or otherwise
impeding an official proceeding,” was codified as §1512(c)
and inserted within the pre-existing §1512, which ad-
dresses tampering with a victim, witness, or informant to
impede any official proceeding. Section 1107, “Retaliation
against informants,” was codified as §1513(e) and inserted
within the pre-existing §1513, which addresses retaliation
against a victim, witness, or informant in any official
proceeding. Congress thus ranked §1519, not among the
broad proscriptions, but together with specialized provi-
sions expressly aimed at corporate fraud and financial
audits. This placement accords with the view that Con-
gress’ conception of §1519’s coverage was considerably
12                   YATES v. UNITED STATES

                        Opinion of GINSBURG, J.

more limited than the Government’s.4
  The contemporaneous passage of §1512(c)(1), which was
contained in a section of the Sarbanes-Oxley Act discrete
from the section embracing §1519 and §1520, is also in-
structive. Section 1512(c)(1) provides:
       “(c) Whoever corruptly—
       “(1) alters, destroys, mutilates, or conceals a record,
    document, or other object, or attempts to do so, with
    the intent to impair the object’s integrity or availabil-
    ity for use in an official proceeding
         .            .           .           .          .
    “shall be fined under this title or imprisoned not more
    than 20 years, or both.”

The legislative history reveals that §1512(c)(1) was drafted
and proposed after §1519. See 148 Cong. Rec. 12518,
13088–13089 (2002). The Government argues, and Yates
does not dispute, that §1512(c)(1)’s reference to “other
object” includes any and every physical object. But if
§1519’s reference to “tangible object” already included all
physical objects, as the Government and the dissent con-
tend, then Congress had no reason to enact §1512(c)(1):
Virtually any act that would violate §1512(c)(1) no doubt
would violate §1519 as well, for §1519 applies to “the
——————
  4 The dissent contends that nothing can be drawn from the placement

of §1519 because, before and after Sarbanes-Oxley, “all of Chapter 73
was ordered chronologically.” Post, at 9. The argument might have
some force if the factual premise were correct. In Sarbanes-Oxley,
Congress directed insertion of §1514A before §1518, then the last
section in Chapter 73. If, as the dissent argues, Congress adopted
§1519 to fill out §1512, post, at 6–7, it would have made more sense for
Congress to codify the substance of §1519 within §1512 or in a new
§1512A, rather than placing §1519 among specialized provisions.
Notably, in Sarbanes-Oxley, Congress added §1512(c)(1), “a broad ban
on evidence-spoliation,” cf. post, at 9, n. 2, to §1512, even though
§1512’s preexisting title and provisions all related to witness-
tampering.
                     Cite as: 574 U. S. ____ (2015)                    13

                        Opinion of GINSBURG, J.

investigation or proper administration of any matter
within the jurisdiction of any department or agency of the
United States . . . or in relation to or contemplation of any
such matter,” not just to “an official proceeding.”5
  The Government acknowledges that, under its reading,
§1519 and §1512(c)(1) “significantly overlap.” Brief for
United States 49. Nowhere does the Government explain
what independent function §1512(c)(1) would serve if the
Government is right about the sweeping scope of §1519.
We resist a reading of §1519 that would render superflu-
ous an entire provision passed in proximity as part of the
same Act.6 See Marx v. General Revenue Corp., 568 U. S.
___, ___ (2013) (slip op., at 14) (“[T]he canon against sur-
plusage is strongest when an interpretation would render
superfluous another part of the same statutory scheme.”).
  The words immediately surrounding “tangible object” in
§1519—“falsifies, or makes a false entry in any record [or]
——————
   5 Despite this sweeping “in relation to” language, the dissent remark-

ably suggests that §1519 does not “ordinarily operate in th[e] context
[of] federal court[s],” for those courts are not “department[s] or
agenc[ies].” Post, at 10. That suggestion, which, as one would expect,
lacks the Government’s endorsement, does not withstand examination.
The Senate Committee Report on §1519, on which the dissent else-
where relies, see post, at 6, explained that an obstructive act is within
§1519’s scope if “done ‘in contemplation’ of or in relation to a matter or
investigation.” S. Rep. 107–146, at 15. The Report further informed
that §1519 “is . . . meant to do away with the distinctions, which some
courts have read into obstruction statutes, between court proceedings,
investigations, regulatory or administrative proceedings (whether
formal or not), and less formal government inquiries, regardless of their
title.” Ibid. If any doubt remained about the multiplicity of contexts in
which §1519 was designed to apply, the Report added, “[t]he intent of
the provision is simple; people should not be destroying, altering, or
falsifying documents to obstruct any government function.” Ibid.
   6 Furthermore, if “tangible object” in §1519 is read to include any

physical object, §1519 would prohibit all of the conduct proscribed by
§2232(a), which imposes a maximum penalty of five years in prison for
destroying or removing “property” to prevent its seizure by the Gov-
ernment. See supra, at 1–2.
14                YATES v. UNITED STATES

                    Opinion of GINSBURG, J.

document”—also cabin the contextual meaning of that
term. As explained in Gustafson v. Alloyd Co., 513 U.S.
561, 575 (1995), we rely on the principle of noscitur a
sociis—a word is known by the company it keeps—to
“avoid ascribing to one word a meaning so broad that it is
inconsistent with its accompanying words, thus giving
unintended breadth to the Acts of Congress.” (internal
quotation marks omitted). See also United States v. Wil-
liams, 553 U.S. 285, 294 (2008) (“a word is given more
precise content by the neighboring words with which it is
associated”). In Gustafson, we interpreted the word
“communication” in §2(10) of the Securities Act of 1933 to
refer to a public communication, rather than any commu-
nication, because the word appeared in a list with other
words, notably “notice, circular, [and] advertisement,”
making it “apparent that the list refer[red] to documents
of wide dissemination.” 513 U.S., at 575–576. And we did
so even though the list began with the word “any.”
   The noscitur a sociis canon operates in a similar manner
here. “Tangible object” is the last in a list of terms that
begins “any record [or] document.” The term is therefore
appropriately read to refer, not to any tangible object, but
specifically to the subset of tangible objects involving
records and documents, i.e., objects used to record or
preserve information.      See United States Sentencing
Commission, Guidelines Manual §2J1.2, comment., n. 1
(Nov. 2014) (“ ‘Records, documents, or tangible objects’
includes (A) records, documents, or tangible objects that
are stored on, or that are, magnetic, optical, digital, other
electronic, or other storage mediums or devices; and (B)
wire or electronic communications.”).
   This moderate interpretation of “tangible object” accords
with the list of actions §1519 proscribes. The section
applies to anyone who “alters, destroys, mutilates, con-
ceals, covers up, falsifies, or makes a false entry in any
record, document, or tangible object” with the requisite
                     Cite as: 574 U. S. ____ (2015)                  15

                        Opinion of GINSBURG, J.

obstructive intent. (Emphasis added.) The last two verbs,
“falsif[y]” and “mak[e] a false entry in,” typically take as
grammatical objects records, documents, or things used to
record or preserve information, such as logbooks or hard
drives. See, e.g., Black’s Law Dictionary 720 (10th ed.
2014) (defining “falsify” as “[t]o make deceptive; to coun-
terfeit, forge, or misrepresent; esp., to tamper with (a
document, record, etc.)”). It would be unnatural, for ex-
ample, to describe a killer’s act of wiping his fingerprints
from a gun as “falsifying” the murder weapon. But it
would not be strange to refer to “falsifying” data stored on
a hard drive as simply “falsifying” a hard drive. Further-
more, Congress did not include on §1512(c)(1)’s list of
prohibited actions “falsifies” or “makes a false entry in.”
See §1512(c)(1) (making it unlawful to “alte[r], destro[y],
mutilat[e], or concea[l] a record, document, or other object”
with the requisite obstructive intent). That contempora-
neous omission also suggests that Congress intended
“tangible object” in §1519 to have a narrower scope than
“other object” in §1512(c)(1).7
  A canon related to noscitur a sociis, ejusdem generis,
counsels: “Where general words follow specific words in a

——————
  7 The dissent contends that “record, document, or tangible object” in
§1519 should be construed in conformity with “record, document, or
other object” in §1512(c)(1) because both provisions address “the same
basic problem.” Post, at 11–12. But why should that be so when
Congress prohibited in §1519 additional actions, specific to paper and
electronic documents and records, actions it did not prohibit in
§1512(c)(1)? When Congress passed Sarbanes-Oxley in 2002, courts
had already interpreted the phrase “alter, destroy, mutilate, or conceal
an object” in §1512(b)(2)(B) to apply to all types of physical evidence.
See, e.g., United States v. Applewhaite, 195 F.3d 679, 688 (CA3 1999)
(affirming conviction under §1512(b)(2)(B) for persuading another
person to paint over blood spatter). Congress’ use of a formulation in
§1519 that did not track the one used in §1512(b)(2)(B) (and repeated in
§1512(c)(1)) suggests that Congress designed §1519 to be interpreted
apart from §1512, not in lockstep with it.
16                YATES v. UNITED STATES

                    Opinion of GINSBURG, J.

statutory enumeration, the general words are [usually]
construed to embrace only objects similar in nature to
those objects enumerated by the preceding specific words.”
Washington State Dept. of Social and Health Servs. v.
Guardianship Estate of Keffeler, 537 U.S. 371, 384 (2003)
(internal quotation marks omitted). In Begay v. United
States, 553 U.S. 137, 142–143 (2008), for example, we
relied on this principle to determine what crimes were
covered by the statutory phrase “any crime . . . that . . . is
burglary, arson, or extortion, involves use of explosives, or
otherwise involves conduct that presents a serious poten-
tial risk of physical injury to another,” 18 U.S. C.
§924(e)(2)(B)(ii). The enumeration of specific crimes, we
explained, indicates that the “otherwise involves” provi-
sion covers “only similar crimes, rather than every crime
that ‘presents a serious potential risk of physical injury to
another.’ ” 553 U.S., at 142. Had Congress intended the
latter “all encompassing” meaning, we observed, “it is hard
to see why it would have needed to include the examples
at all.” Ibid. See also CSX Transp., Inc. v. Alabama Dept.
of Revenue, 562 U.S. 277, ___ (2011) (slip op., at 16) (“We
typically use ejusdem generis to ensure that a general
word will not render specific words meaningless.”). Just
so here. Had Congress intended “tangible object” in §1519
to be interpreted so generically as to capture physical
objects as dissimilar as documents and fish, Congress
would have had no reason to refer specifically to “record”
or “document.” The Government’s unbounded reading of
“tangible object” would render those words misleading
surplusage.
   Having used traditional tools of statutory interpretation
to examine markers of congressional intent within the
Sarbanes-Oxley Act and §1519 itself, we are persuaded
that an aggressive interpretation of “tangible object” must
be rejected. It is highly improbable that Congress would
have buried a general spoliation statute covering objects of
                  Cite as: 574 U. S. ____ (2015)            17

                     Opinion of GINSBURG, J.

any and every kind in a provision targeting fraud in finan-
cial record-keeping.
   The Government argues, however, that our inquiry
would be incomplete if we failed to consider the origins of
the phrase “record, document, or tangible object.” Con-
gress drew that phrase, the Government says, from a 1962
Model Penal Code (MPC) provision, and reform proposals
based on that provision. The MPC provision and pro-
posals prompted by it would have imposed liability on
anyone who “alters, destroys, mutilates, conceals, or re-
moves a record, document or thing.” See ALI, MPC
§241.7(1), p. 175 (1962). Those proscriptions were under-
stood to refer to all physical evidence. See MPC §241.7,
Comment 3, at 179 (1980) (provision “applies to any physi-
cal object”). Accordingly, the Government reasons, and
the dissent exuberantly agrees, post, at 4–5, Congress
must have intended §1519 to apply to the universe of
physical evidence.
   The inference is unwarranted. True, the 1962 MPC
provision prohibited tampering with any kind of physical
evidence. But unlike §1519, the MPC provision did not
prohibit actions that specifically relate to records, docu-
ments, and objects used to record or preserve information.
The MPC provision also ranked the offense as a misde-
meanor and limited liability to instances in which the
actor “believ[es] that an official proceeding or investigation
is pending or about to be instituted.” MPC §241.7(1), at
175. Yates would have had scant reason to anticipate a
felony prosecution, and certainly not one instituted at a
time when even the smallest of the fish he caught came
within the legal limit. See supra, at 4; cf. Bond v. United
States, 572 U. S. ___, ___ (2014), (slip op., at 14) (rejecting
“boundless reading” of a statutory term given “deeply
serious consequences” that reading would entail). A pro-
posed federal offense in line with the MPC provision,
advanced by a federal commission in 1971, was similarly
18                YATES v. UNITED STATES

                    Opinion of GINSBURG, J.

qualified. See Final Report of the National Commission
on Reform of Federal Criminal Laws §1323, pp. 116–117
(1971).
   Section 1519 conspicuously lacks the limits built into
the MPC provision and the federal proposal. It describes
not a misdemeanor, but a felony punishable by up to 20
years in prison. And the section covers conduct intended
to impede any federal investigation or proceeding, includ-
ing one not even on the verge of commencement. Given
these significant differences, the meaning of “record,
document, or thing” in the MPC provision and a kindred
proposal is not a reliable indicator of the meaning Con-
gress assigned to “record, document, or tangible object” in
§1519. The MPC provision, in short, tells us neither “what
Congress wrote [nor] what Congress wanted,” cf. post, at
15, concerning Yates’s small fish as the subject of a federal
felony prosecution.
                             C
  Finally, if our recourse to traditional tools of statutory
construction leaves any doubt about the meaning of “tan-
gible object,” as that term is used in §1519, we would
invoke the rule that “ambiguity concerning the ambit of
criminal statutes should be resolved in favor of lenity.”
Cleveland v. United States, 531 U.S. 12, 25 (2000) (quot-
ing Rewis v. United States, 401 U.S. 808, 812 (1971)).
That interpretative principle is relevant here, where the
Government urges a reading of §1519 that exposes indi-
viduals to 20-year prison sentences for tampering with any
physical object that might have evidentiary value in any
federal investigation into any offense, no matter whether
the investigation is pending or merely contemplated, or
whether the offense subject to investigation is criminal or
civil. See Liparota v. United States, 471 U.S. 419, 427
(1985) (“Application of the rule of lenity ensures that
criminal statutes will provide fair warning concerning
                     Cite as: 574 U. S. ____ (2015)                  19

                        Opinion of GINSBURG, J.

conduct rendered illegal and strikes the appropriate bal-
ance between the legislature, the prosecutor, and the court
in defining criminal liability.”). In determining the mean-
ing of “tangible object” in §1519, “it is appropriate, before
we choose the harsher alternative, to require that Con-
gress should have spoken in language that is clear and
definite.” See Cleveland, 531 U.S., at 25 (quoting United
States v. Universal C. I. T. Credit Corp., 344 U.S. 218, 222
(1952)). See also Jones v. United States, 529 U.S. 848,
858–859 (2000) (rule of lenity “reinforces” the conclusion
that arson of an owner-occupied residence is not subject to
federal prosecution under 18 U.S. C. §844(i) because such
a residence does not qualify as property “used in” com-
merce or commerce-affecting activity).8

——————
  8 The dissent cites United States v. McRae, 702 F.3d 806, 834–838

(CA5 2012), United States v. Maury, 695 F.3d 227, 243–244 (CA3
2012), and United States v. Natal, 2014 U. S. Dist. LEXIS 108852, *24–
*26 (Conn., Aug. 7, 2014), as cases that would not be covered by §1519
as we read it. Post, at 18–19. Those cases supply no cause for concern
that persons who commit “major” obstructive acts, id. at 18, will go
unpunished. The defendant in McRae, a police officer who seized a car
containing a corpse and then set it on fire, was also convicted for that
conduct under 18 U.S. C. §844(h) and sentenced to a term of 120
months’ imprisonment for that offense. See 702 F.3d, at 817–818, 839–
840. The defendant in Natal, who repainted a van to cover up evidence
of a fatal arson, was also convicted of three counts of violating 18
U.S. C. §3 and sentenced to concurrent terms of 174 months’ impris-
onment. See Judgment in United States v. Morales, No. 3:12–cr–164
(Conn., Jan. 12, 2015). And the defendant in Maury, a company con-
victed under §1519 of concealing evidence that a cement mixer’s safety
lock was disabled when a worker’s fingers were amputated, was also
convicted of numerous other violations, including three counts of
violating 18 U.S. C. §1505 for concealing evidence of other worker
safety violations. See 695 F.3d, at 244–245. See also United States v.
Atlantic States Cast Iron Pipe Co., 2007 WL 2282514, *70 (NJ, Aug. 2,
2007) (setting forth charges against the company). For those violations,
the company was fined millions of dollars and ordered to operate under
the supervision of a court-appointed monitor. See 695 F.3d, at 246.
20               YATES v. UNITED STATES

                   Opinion of GINSBURG, J.

                       *     *     *
  For the reasons stated, we resist reading §1519 expan-
sively to create a coverall spoliation of evidence statute,
advisable as such a measure might be. Leaving that
important decision to Congress, we hold that a “tangible
object” within §1519’s compass is one used to record or
preserve information. The judgment of the U. S. Court of
Appeals for the Eleventh Circuit is therefore reversed, and
the case is remanded for further proceedings.

                                             It is so ordered.
                  Cite as: 574 U. S. ____ (2015)             1

                ALITO, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 13–7451
                          _________________


  JOHN L. YATES, PETITIONER v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                      [February 25, 2015]


   JUSTICE ALITO, concurring in the judgment.
   This case can and should be resolved on narrow
grounds. And though the question is close, traditional
tools of statutory construction confirm that John Yates has
the better of the argument. Three features of 18 U.S. C.
§1519 stand out to me: the statute’s list of nouns, its list of
verbs, and its title. Although perhaps none of these fea-
tures by itself would tip the case in favor of Yates, the
three combined do so.
   Start with the nouns. Section 1519 refers to “any rec-
ord, document, or tangible object.” The noscitur a sociis
canon instructs that when a statute contains a list, each
word in that list presumptively has a “similar” meaning.
See, e.g., Gustafson v. Alloyd Co., 513 U.S. 561, 576
(1995). A related canon, ejusdem generis teaches that
general words following a list of specific words should
usually be read in light of those specific words to mean
something “similar.” See, e.g., Christopher v. SmithKline
Beecham Corp., 567 U. S. ___, ___ (2012) (slip op., at 18).
Applying these canons to §1519’s list of nouns, the term
“tangible object” should refer to something similar to
records or documents. A fish does not spring to mind—nor
does an antelope, a colonial farmhouse, a hydrofoil, or an
oil derrick. All are “objects” that are “tangible.” But who
wouldn’t raise an eyebrow if a neighbor, when asked to
identify something similar to a “record” or “document,”
2                 YATES v. UNITED STATES

                ALITO, J., concurring in judgment

said “crocodile”?
   This reading, of course, has its shortcomings. For in-
stance, this is an imperfect ejusdem generis case because
“record” and “document” are themselves quite general.
And there is a risk that “tangible object” may be made
superfluous—what is similar to a “record” or “document”
but yet is not one? An e-mail, however, could be such a
thing. See United States Sentencing Commission, Guide-
lines Manual §2J1.2 and comment. (Nov. 2003) (reading
“records, documents, or tangible objects” to “includ[e]” what
is found on “magnetic, optical, digital, other electronic,
or other storage mediums or devices”). An e-mail, after
all, might not be a “document” if, as was “traditionally” so,
a document was a “piece of paper with information on it,”
not “information stored on a computer, electronic storage
device, or any other medium.” Black’s Law Dictionary
587–588 (10th ed. 2014). E-mails might also not be “rec-
ords” if records are limited to “minutes” or other formal
writings “designed to memorialize [past] events.” Id., at
1465. A hard drive, however, is tangible and can contain
files that are precisely akin to even these narrow defini-
tions. Both “record” and “document” can be read more
expansively, but adding “tangible object” to §1519 would
ensure beyond question that electronic files are included.
To be sure, “tangible object” presumably can capture more
than just e-mails; Congress enacts “catchall[s]” for “known
unknowns.” Republic of Iraq v. Beaty, 556 U.S. 848, 860
(2009). But where noscitur a sociis and ejusdem generis
apply, “known unknowns” should be similar to known
knowns, i.e., here, records and documents. This is espe-
cially true because reading “tangible object” too broadly
could render “record” and “document” superfluous.
   Next, consider §1519’s list of verbs: “alters, destroys,
mutilates, conceals, covers up, falsifies, or makes a false
entry in.” Although many of those verbs could apply to
nouns as far-flung as salamanders, satellites, or sand
                 Cite as: 574 U. S. ____ (2015)            3

                ALITO, J., concurring in judgment

dunes, the last phrase in the list—“makes a false entry
in”—makes no sense outside of filekeeping. How does one
make a false entry in a fish? “Alters” and especially “falsi-
fies” are also closely associated with filekeeping. Not one
of the verbs, moreover, cannot be applied to filekeeping—
certainly not in the way that “makes a false entry in” is
always inconsistent with the aquatic.
   Again, the Government is not without a response. One
can imagine Congress trying to write a law so broadly that
not every verb lines up with every noun. But failure to
“line up” may suggest that something has gone awry in
one’s interpretation of a text. Where, as here, each of a
statute’s verbs applies to a certain category of nouns, there
is some reason to think that Congress had that category in
mind. Categories, of course, are often underinclusive or
overinclusive—§1519, for instance, applies to a bomb-
threatening letter but not a bomb. But this does not mean
that categories are not useful or that Congress does not
enact them. See, e.g., Vance v. Bradley, 440 U.S. 93, 108–
109 (1979). Here, focusing on the verbs, the category of
nouns appears to be filekeeping. This observation is not
dispositive, but neither is it nothing. The Government
also contends that §1519’s verbs cut both ways because it
is unnatural to apply “falsifies” to tangible objects, and
that is certainly true. One does not falsify the outside
casing of a hard drive, but one could falsify or alter data
physically recorded on that hard drive.
   Finally, my analysis is influenced by §1519’s title: “De-
struction, alteration, or falsification of records in Federal
investigations and bankruptcy.” (Emphasis added.) This
too points toward filekeeping, not fish. Titles can be use-
ful devices to resolve “ ‘doubt about the meaning of a stat-
ute.’ ” Porter v. Nussle, 534 U.S. 516, 527–528 (2002)
(quoting Almendarez-Torres v. United States, 523 U.S.
224, 234 (1998)); see also Lawson v. FMR LLC, 571 U. S.
___, ___–___ (2014) (SOTOMAYOR, J., dissenting) (slip op.,
4                 YATES v. UNITED STATES

                ALITO, J., concurring in judgment

at 4–6). The title is especially valuable here because it
reinforces what the text’s nouns and verbs independently
suggest—that no matter how other statutes might be read,
this particular one does not cover every noun in the uni-
verse with tangible form.
   Titles, of course, are also not dispositive. Here, if the
list of nouns did not already suggest that “tangible object”
should mean something similar to records or documents,
especially when read in conjunction with §1519’s peculiar
list of verbs with their focus on filekeeping, then the title
would not be enough on its own. In conjunction with those
other two textual features, however, the Government’s
argument, though colorable, becomes too implausible to
accept. See, e.g., Washington State Dept. of Social and
Health Servs. v. Guardianship Estate of Keffeler, 537 U.S.
371, 384–385 (2003) (focusing on the “product of [two]
canons of construction” which was “confirmed” by other
interpretative evidence); cf. Al-Adahi v. Obama, 613 F.3d
1102, 1105–1106 (CADC 2010) (aggregating evidence).
                 Cite as: 574 U. S. ___ (2015)            1

                    KAGAN, J., dissenting

SUPREME COURT OF THE UNITED STATES
                      _________________________

                         No. 13–7451
                      _________________________


  JOHN L. YATES, PETITIONER v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                     [February 25, 2015]


   JUSTICE KAGAN, with whom JUSTICE SCALIA, JUSTICE
KENNEDY, and JUSTICE THOMAS join, dissenting.
   A criminal law, 18 U.S. C. §1519, prohibits tampering
with “any record, document, or tangible object” in an
attempt to obstruct a federal investigation. This case
raises the question whether the term “tangible object”
means the same thing in §1519 as it means in everyday
language—any object capable of being touched. The an-
swer should be easy: Yes. The term “tangible object” is
broad, but clear. Throughout the U. S. Code and many
States’ laws, it invariably covers physical objects of all
kinds. And in §1519, context confirms what bare text
says: All the words surrounding “tangible object” show
that Congress meant the term to have a wide range. That
fits with Congress’s evident purpose in enacting §1519: to
punish those who alter or destroy physical evidence—any
physical evidence—with the intent of thwarting federal
law enforcement.
   The plurality instead interprets “tangible object” to
cover “only objects one can use to record or preserve in-
formation.” Ante, at 7. The concurring opinion similarly,
if more vaguely, contends that “tangible object” should
refer to “something similar to records or documents”—and
shouldn’t include colonial farmhouses, crocodiles, or fish.
Ante, at 1 (ALITO, J., concurring in judgment). In my view,
conventional tools of statutory construction all lead to a
2                      YATES v. UNITED STATES

                          KAGAN, J., dissenting

more conventional result: A “tangible object” is an object
that’s tangible. I would apply the statute that Congress
enacted and affirm the judgment below.
                               I
   While the plurality starts its analysis with §1519’s
heading, see ante, at 10 (“We note first §1519’s caption”), I
would begin with §1519’s text. When Congress has not
supplied a definition, we generally give a statutory term
its ordinary meaning. See, e.g., Schindler Elevator Corp.
v. United States ex rel. Kirk, 563 U. S. ___, ___ (2011) (slip
op., at 5). As the plurality must acknowledge, the ordi-
nary meaning of “tangible object” is “a discrete thing that
possesses physical form.” Ante, at 7 (punctuation and
citation omitted). A fish is, of course, a discrete thing that
possesses physical form. See generally Dr. Seuss, One
Fish Two Fish Red Fish Blue Fish (1960). So the ordinary
meaning of the term “tangible object” in §1519, as no
one here disputes, covers fish (including too-small red
grouper).
   That interpretation accords with endless uses of the
term in statute and rule books as construed by courts.
Dozens of federal laws and rules of procedure (and hun-
dreds of state enactments) include the term “tangible
object” or its first cousin “tangible thing”—some in associ-
ation with documents, others not. See, e.g., 7 U.S. C.
§8302(2) (referring to “any material or tangible object that
could harbor a pest or disease”); 15 U.S. C. §57b–1(c)
(authorizing investigative demands for “documentary
material or tangible things”); 18 U.S. C. §668(a)(1)(D)
(defining “museum” as entity that owns “tangible objects
that are exhibited to the public”); 28 U.S. C. §2507(b)
(allowing discovery of “relevant facts, books, papers, doc-
uments or tangible things”).1 To my knowledge, no court
——————
    1 From   Alabama and Alaska through Wisconsin and Wyoming (and
                     Cite as: 574 U. S. ___ (2015)                     3

                         KAGAN, J., dissenting

has ever read any such provision to exclude things that
don’t record or preserve data; rather, all courts have ad-
hered to the statutory language’s ordinary (i.e., expansive)
meaning.     For example, courts have understood the
phrases “tangible objects” and “tangible things” in the
Federal Rules of Criminal and Civil Procedure to cover
everything from guns to drugs to machinery to . . . ani-
mals. See, e.g., United States v. Obiukwu, 17 F.3d 816,
819 (CA6 1994) (per curiam) (handgun); United States v.
Acarino, 270 F. Supp. 526, 527–528 (EDNY 1967) (heroin);
In re Newman, 782 F.2d 971, 972–975 (CA Fed. 1986)
(energy generation system); Martin v. Reynolds Metals
Corp., 297 F.2d 49, 56–57 (CA9 1961) (cattle). No sur-
prise, then, that—until today—courts have uniformly
applied the term “tangible object” in §1519 in the same
way. See, e.g., United States v. McRae, 702 F.3d 806,
834–838 (CA5 2012) (corpse); United States v. Maury, 695
F.3d 227, 243–244 (CA3 2012) (cement mixer).
  That is not necessarily the end of the matter; I agree
with the plurality (really, who does not?) that context
matters in interpreting statutes. We do not “construe the
meaning of statutory terms in a vacuum.” Tyler v. Cain,
533 U.S. 656, 662 (2001). Rather, we interpret particular
words “in their context and with a view to their place in
the overall statutory scheme.” Davis v. Michigan Dept. of
Treasury, 489 U.S. 803, 809 (1989). And sometimes that
——————
trust me—in all that come between), States similarly use the terms
“tangible objects” and “tangible things” in statutes and rules of all
sorts. See, e.g., Ala. Code §34–17–1(3) (2010) (defining “landscape
architecture” to include the design of certain “tangible objects and
features”); Alaska Rule Civ. Proc. 34(a)(1) (2014) (allowing litigants to
“inspect, copy, test, or sample any tangible things” that constitute or
contain discoverable material); Wis. Stat. §804.09(1) (2014) (requiring
the production of “designated tangible things” in civil proceedings);
Wyo. Rule Crim. Proc. 41(h) (2014) (defining “property” for purposes of
a search-and-seizure statute to include “documents, books, papers and
any other tangible objects”).
4                 YATES v. UNITED STATES

                     KAGAN, J., dissenting

means, as the plurality says, that the dictionary definition
of a disputed term cannot control. See, e.g., Bloate v.
United States, 559 U.S. 196, 205, n. 9 (2010). But this is
not such an occasion, for here the text and its context
point the same way. Stepping back from the words “tan-
gible object” provides only further evidence that Congress
said what it meant and meant what it said.
  Begin with the way the surrounding words in §1519
reinforce the breadth of the term at issue. Section 1519
refers to “any” tangible object, thus indicating (in line with
that word’s plain meaning) a tangible object “of whatever
kind.” Webster’s Third New International Dictionary 97
(2002). This Court has time and again recognized that
“any” has “an expansive meaning,” bringing within a
statute’s reach all types of the item (here, “tangible ob-
ject”) to which the law refers. Department of Housing and
Urban Development v. Rucker, 535 U.S. 125, 131 (2002);
see, e.g., Republic of Iraq v. Beaty, 556 U.S. 848, 856
(2009); Ali v. Federal Bureau of Prisons, 552 U.S. 214,
219–220 (2008). And the adjacent laundry list of verbs in
§1519 (“alters, destroys, mutilates, conceals, covers up,
falsifies, or makes a false entry”) further shows that Con-
gress wrote a statute with a wide scope. Those words are
supposed to ensure—just as “tangible object” is meant to—
that §1519 covers the whole world of evidence-tampering,
in all its prodigious variety. See United States v. Rodgers,
466 U.S. 475, 480 (1984) (rejecting a “narrow, technical
definition” of a statutory term when it “clashes strongly”
with “sweeping” language in the same sentence).
  Still more, “tangible object” appears as part of a three-
noun phrase (including also “records” and “documents”)
common to evidence-tampering laws and always under-
stood to embrace things of all kinds. The Model Penal
Code’s evidence-tampering section, drafted more than 50
years ago, similarly prohibits a person from “alter[ing],
destroy[ing], conceal[ing] or remov[ing] any record, docu-
                  Cite as: 574 U. S. ___ (2015)            5

                     KAGAN, J., dissenting

ment or thing” in an effort to thwart an official investiga-
tion or proceeding. ALI, Model Penal Code §241.7(1),
p. 175 (1962) (emphasis added). The Code’s commentary
emphasizes that the offense described in that provision is
“not limited to conduct that [alters] a written instrument.”
Id., §241.7, Comment 3, at 179. Rather, the language
extends to “any physical object.” Ibid. Consistent with
that statement—and, of course, with ordinary meaning—
courts in the more than 15 States that have laws based on
the Model Code’s tampering provision apply them to all
tangible objects, including drugs, guns, vehicles and . . .
yes, animals. See, e.g., State v. Majors, 318 S.W.3d 850,
859–861 (Tenn. 2010) (cocaine); Puckett v. State, 328 Ark.
355, 357–360, 944 S.W.2d 111, 113–114 (1997) (gun);
State v. Bruno, 236 Conn. 514, 519–520, 673 A.2d 1117,
1122–1123 (1996) (bicycle, skeleton, blood stains); State v.
Crites, 2007 Mont. Dist. LEXIS 615, *5–*7 (Dec. 21, 2007)
(deer antlers). Not a one has limited the phrase’s scope to
objects that record or preserve information.
   The words “record, document, or tangible object” in
§1519 also track language in 18 U.S. C. §1512, the federal
witness-tampering law covering (as even the plurality
accepts, see ante, at 12) physical evidence in all its forms.
Section 1512, both in its original version (preceding §1519)
and today, repeatedly uses the phrase “record, document,
or other object”—most notably, in a provision prohibiting
the use of force or threat to induce another person to
withhold any of those materials from an official proceed-
ing. §4(a) of the Victim and Witness Protection Act of
1982, 96 Stat. 1249, as amended, 18 U.S. C. §1512(b)(2).
That language, which itself likely derived from the Model
Penal Code, encompasses no less the bloody knife than the
incriminating letter, as all courts have for decades agreed.
See, e.g., United States v. Kellington, 217 F.3d 1084, 1088
(CA9 2000) (boat); United States v. Applewhaite, 195 F.3d
679, 688 (CA3 1999) (stone wall). And typically “only the
6                 YATES v. UNITED STATES

                     KAGAN, J., dissenting

most compelling evidence” will persuade this Court that
Congress intended “nearly identical language” in provi-
sions dealing with related subjects to bear different mean-
ings. Communication Workers v. Beck, 487 U.S. 735, 754
(1988); see A. Scalia & B. Garner, Reading Law: The
Interpretation of Legal Texts 252 (2012). Context thus
again confirms what text indicates.
   And legislative history, for those who care about it, puts
extra icing on a cake already frosted. Section 1519, as the
plurality notes, see ante, at 2, 6, was enacted after the
Enron Corporation’s collapse, as part of the Sarbanes-
Oxley Act of 2002, 116 Stat. 745. But the provision began
its life in a separate bill, and the drafters emphasized that
Enron was “only a case study exposing the shortcomings
in our current laws” relating to both “corporate and crimi-
nal” fraud. S. Rep. No. 107–146, pp. 2, 11 (2002). The
primary “loophole[ ]” Congress identified, see id., at 14,
arose from limits in the part of §1512 just described: That
provision, as uniformly construed, prohibited a person
from inducing another to destroy “record[s], document[s],
or other object[s]”—of every type—but not from doing so
himself. §1512(b)(2); see supra, at 5. Congress (as even
the plurality agrees, see ante, at 6) enacted §1519 to close
that yawning gap. But §1519 could fully achieve that goal
only if it covered all the records, documents, and objects
§1512 did, as well as all the means of tampering with
them. And so §1519 was written to do exactly that—“to
apply broadly to any acts to destroy or fabricate physical
evidence,” as long as performed with the requisite intent.
S. Rep. No. 107–146, at 14. “When a person destroys
evidence,” the drafters explained, “overly technical legal
distinctions should neither hinder nor prevent prosecu-
tion.” Id., at 7. Ah well: Congress, meet today’s Court,
which here invents just such a distinction with just such
an effect. See United States v. Philadelphia Nat. Bank,
374 U.S. 321, 343 (1963) (“[C]reat[ing] a large loophole in
                  Cite as: 574 U. S. ___ (2015)             7

                     KAGAN, J., dissenting

a statute designed to close a loophole” is “illogical and
disrespectful of . . . congressional purpose”).
  As Congress recognized in using a broad term, giving
immunity to those who destroy non-documentary evidence
has no sensible basis in penal policy. A person who hides
a murder victim’s body is no less culpable than one who
burns the victim’s diary. A fisherman, like John Yates,
who dumps undersized fish to avoid a fine is no less
blameworthy than one who shreds his vessel’s catch log
for the same reason. Congress thus treated both offenders
in the same way. It understood, in enacting §1519, that
destroying evidence is destroying evidence, whether or not
that evidence takes documentary form.
                              II

                              A

   The plurality searches far and wide for anything—
anything—to support its interpretation of §1519. But its
fishing expedition comes up empty.
   The plurality’s analysis starts with §1519’s title: “De-
struction, alteration, or falsification of records in Federal
investigations and bankruptcy.” See ante, at 10; see also
ante, at 3–4 (opinion of ALITO, J.). That’s already a sign
something is amiss. I know of no other case in which we
have begun our interpretation of a statute with the title,
or relied on a title to override the law’s clear terms. In-
stead, we have followed “the wise rule that the title of a
statute and the heading of a section cannot limit the plain
meaning of the text.” Trainmen v. Baltimore & Ohio
R. Co., 331 U.S. 519, 528–529 (1947).
   The reason for that “wise rule” is easy to see: A title is,
almost necessarily, an abridgment. Attempting to men-
tion every term in a statute “would often be ungainly as
well as useless”; accordingly, “matters in the text . . . are
frequently unreflected in the headings.” Id., at 528. Just
last year, this Court observed that two titles in a nearby
8                 YATES v. UNITED STATES

                      KAGAN, J., dissenting

section of Sarbanes-Oxley serve as “but a short-hand
reference to the general subject matter” of the provision at
issue, “not meant to take the place of the detailed provi-
sions of the text.” Lawson v. FMR LLC, 571 U. S. ___, ___
(2014) (slip op., at 16) (quoting Trainmen, 331 U.S., at
528). The “under-inclusiveness” of the headings, we stated,
was “apparent.” Lawson, 571 U. S., at ___ (slip op., at
16). So too for §1519’s title, which refers to “destruction,
alteration, or falsification” but not to mutilation, conceal-
ment, or covering up, and likewise mentions “records” but
not other documents or objects. Presumably, the plurality
would not refuse to apply §1519 when a person only con-
ceals evidence rather than destroying, altering, or falsify-
ing it; instead, the plurality would say that a title is just a
title, which cannot “undo or limit” more specific statutory
text. Ibid. (quoting Trainmen, 331 U. S., at 529). The
same holds true when the evidence in question is not a
“record” but something else whose destruction, alteration,
etc., is intended to obstruct justice.
   The plurality next tries to divine meaning from §1519’s
“position within Chapter 73 of Title 18.” Ante, at 10. But
that move is yet odder than the last. As far as I can tell,
this Court has never once suggested that the section num-
ber assigned to a law bears upon its meaning. Cf. Scalia,
supra, at xi–xvi (listing more than 50 interpretive princi-
ples and canons without mentioning the plurality’s new
number-in-the-Code theory). And even on its own terms,
the plurality’s argument is hard to fathom. The plurality
claims that if §1519 applied to objects generally, Congress
would not have placed it “after the pre-existing §1516,
§1517, and §1518” because those are “specialized provi-
sions.” Ante, at 11. But search me if I can find a better
place for a broad ban on evidence-tampering. The plural-
ity seems to agree that the law properly goes in Chapter
73—the criminal code’s chapter on “obstruction of justice.”
But the provision does not logically fit into any of that
                     Cite as: 574 U. S. ___ (2015)                     9

                         KAGAN, J., dissenting

chapter’s pre-existing sections. And with the first 18
numbers of the chapter already taken (starting with §1501
and continuing through §1518), the law naturally took the
19th place. That is standard operating procedure. Prior
to the Sarbanes-Oxley Act of 2002, all of Chapter 73 was
ordered chronologically: Section 1518 was later enacted
than §1517, which was later enacted than §1516, which
was . . . well, you get the idea. And after Sarbanes-Oxley,
Congress has continued in the same vein. Section 1519 is
thus right where you would expect it (as is the contempo-
raneously passed §1520)—between §1518 (added in 1996)
and §1521 (added in 2008).2
  The plurality’s third argument, relying on the surplus-
age canon, at least invokes a known tool of statutory
construction—but it too comes to nothing. Says the plu-
rality: If read naturally, §1519 “would render superfluous”
§1512(c)(1), which Congress passed “as part of the same
act.” Ante, at 13. But that is not so: Although the two
provisions significantly overlap, each applies to conduct
the other does not. The key difference between the two is
that §1519 protects the integrity of “matter[s] within the
jurisdiction of any [federal] department or agency” whereas
§1512(c)(1) safeguards “official proceeding[s]” as defined
in §1515(a)(1)(A). Section 1519’s language often applies
more broadly than §1512(c)(1)’s, as the plurality notes.
——————
  2 The lonesome exception to Chapter 73’s chronological order is

§1514A, added in Sarbanes-Oxley to create a civil action to protect
whistleblowers. Congress decided to place that provision right after the
only other section in Chapter 73 to authorize a civil action (that one to
protect victims and witnesses). The plurality, seizing on the §1514
example, says it likewise “would have made more sense for Congress to
codify the substance of §1519 within §1512 or in a new §1512A.” Ante,
at 12, n. 4. But §1512 is titled “Tampering with a witness, victim, or an
informant,” and its provisions almost all protect witnesses from intimi-
dation and harassment. It makes perfect sense that Congress wanted a
broad ban on evidence-spoliation to stand on its own rather than as
part of—or an appendage to—a witness-tampering provision.
10                    YATES v. UNITED STATES

                          KAGAN, J., dissenting

For example, an FBI investigation counts as a matter
within a federal department’s jurisdiction, but falls out-
side the statutory definition of “official proceeding” as
construed by courts. See, e.g., United States v. Gabriel,
125 F.3d 89, 105, n. 13 (CA2 1997). But conversely,
§1512(c)(1) sometimes reaches more widely than §1519.
For example, because an “official proceeding” includes any
“proceeding before a judge or court of the United States,”
§1512(c)(1) prohibits tampering with evidence in federal
litigation between private parties. See §1515(a)(1)(A);
United States v. Burge, 711 F.3d 803, 808–810 (CA7
2013); United States v. Reich, 479 F.3d 179, 185–187 (CA2
2007) (Sotomayor, J.). By contrast, §1519 wouldn’t ordi-
narily operate in that context because a federal court isn’t
a “department or agency.” See Hubbard v. United States,
514 U.S. 695, 715 (1995).3 So the surplusage canon
doesn’t come into play.4 Overlap—even significant over-
lap—abounds in the criminal law. See Loughrin v. United

——————
  3 The plurality’s objection to this statement is difficult to understand.

It cannot take issue with Hubbard’s holding that “a federal court is
neither a ‘department’ nor an ‘agency’ ” in a statute referring, just as
§1519 does, to “any matter within the jurisdiction of any department or
agency of the United States.” 514 U.S., at 698, 715. So the plurality
suggests that the phrase “in relation to . . . any such matter” in §1519
somehow changes Hubbard’s result. See ante, at 12–13, and n. 5. But
that phrase still demands that evidence-tampering relate to a “matter
within the jurisdiction of any department or agency”—excluding courts,
as Hubbard commands. That is why the federal government, as far as
I can tell, has never once brought a prosecution under §1519 for
evidence-tampering in litigation between private parties. It instead uses
§1512(c)(1) for that purpose.
  4 Section 1512(c)(1) also applies more broadly than §1519 in proceed-

ings relating to insurance regulation. The term “official proceeding” in
§1512(c)(1) is defined to include “proceeding[s] involving the business of
insurance whose activities affect interstate commerce before any
insurance regulatory official or agency.” §1515(a)(1)(D). But §1519
wouldn’t usually apply in that context because state, not federal,
agencies handle most insurance regulation.
                   Cite as: 574 U. S. ___ (2015)             11

                      KAGAN, J., dissenting

States, 573 U. S. ___, ___ – ___, n. 4 (2014) (slip op., at 6–7,
n. 4). This Court has never thought that of such ordinary
stuff surplusage is made. See ibid.; Connecticut Nat. Bank
v. Germain, 503 U.S. 249, 253 (1992).
   And the legislative history to which the plurality ap-
peals, see ante, at 6, only cuts against it because those
materials show that lawmakers knew that §1519 and
§1512(c)(1) share much common ground. Minority Leader
Lott introduced the amendment that included §1512(c)(1)
(along with other criminal and corporate fraud provisions)
late in the legislative process, explaining that he did so at
the specific request of the President. See 148 Cong. Rec.
12509, 12512 (2002) (remarks of Sen. Lott). Not only Lott
but several other Senators noted the overlap between the
President’s package and provisions already in the bill,
most notably §1519. See id., at 12512 (remarks of Sen.
Lott); id., at 12513 (remarks of Sen. Biden); id., at 12517
(remarks of Sens. Hatch and Gramm). The presence of
both §1519 and §1512(c)(1) in the final Act may have
reflected belt-and-suspenders caution: If §1519 contained
some flaw, §1512(c)(1) would serve as a backstop. Or the
addition of §1512(c)(1) may have derived solely from legis-
lators’ wish “to satisfy audiences other than courts”—that
is, the President and his Justice Department. Gluck &
Bressman, Statutory Interpretation from the Inside, 65
Stan. L. Rev. 901, 935 (2013) (emphasis deleted). Which-
ever the case, Congress’s consciousness of overlap between
the two provisions removes any conceivable reason to cast
aside §1519’s ordinary meaning in service of preventing
some statutory repetition.
   Indeed, the inclusion of §1512(c)(1) in Sarbanes-Oxley
creates a far worse problem for the plurality’s construction
of §1519 than for mine. Section 1512(c)(1) criminalizes the
destruction of any “record, document, or other object”;
§1519 of any “record, document, or tangible object.” On
the plurality’s view, one “object” is really an object, where-
12                    YATES v. UNITED STATES

                          KAGAN, J., dissenting

as the other is only an object that preserves or stores
information. But “[t]he normal rule of statutory construc-
tion assumes that identical words used in different parts
of the same act,” passed at the same time, “are intended to
have the same meaning.” Sorenson v. Secretary of Treas-
ury, 475 U.S. 851, 860 (1986) (internal quotation marks
omitted). And that is especially true when the different
provisions pertain to the same subject. See supra, at 5–6.
The plurality doesn’t—really, can’t—explain why it in-
stead interprets the same words used in two provisions of
the same Act addressing the same basic problem to mean
fundamentally different things.
   Getting nowhere with surplusage, the plurality switches
canons, hoping that noscitur a sociis and ejusdem generis
will save it. See ante, at 13–16; see also ante, at 1–2 (opin-
ion of ALITO, J.). The first of those related canons advises
that words grouped in a list be given similar meanings.
The second counsels that a general term following specific
words embraces only things of a similar kind. According
to the plurality, those Latin maxims change the English
meaning of “tangible object” to only things, like records
and documents, “used to record or preserve information.”
Ante, at 14.5 But understood as this Court always has, the
canons have no such transformative effect on the worka-
——————
  5 The plurality seeks support for this argument in the Sentencing

Commission’s construction of the phrase “records, documents, or
tangible objects,” ante, at 14, but to no avail. The plurality cites a note
in the Commission’s Manual clarifying that this phrase, as used in the
Sentencing Guidelines, “includes” various electronic information,
communications, and storage devices.           United States Sentencing
Commission, Guidelines Manual §2J1.2, comment., n. 1 (Nov. 2014)
(USSG). But “includes” (following its ordinary definition) “is not
exhaustive,” as the Commission’s commentary makes explicit. USSG
§1B1.1, comment., n. 2. Otherwise, the Commission’s construction
wouldn’t encompass paper documents. All the note does is to make
plain that “records, documents, or tangible objects” embraces stuff
relating to the digital (as well as the material) world.
                  Cite as: 574 U. S. ___ (2015)            13

                     KAGAN, J., dissenting

day language Congress chose.
   As an initial matter, this Court uses noscitur a sociis
and ejusdem generis to resolve ambiguity, not create it.
Those principles are “useful rule[s] of construction where
words are of obscure or doubtful meaning.” Russell Motor
Car Co. v. United States, 261 U.S. 514, 520 (1923). But
when words have a clear definition, and all other contex-
tual clues support that meaning, the canons cannot
properly defeat Congress’s decision to draft broad legisla-
tion. See, e.g., Ali, 552 U.S., at 227 (rejecting the invoca-
tion of these canons as an “attempt to create ambiguity
where the statute’s text and structure suggest none”).
   Anyway, assigning “tangible object” its ordinary mean-
ing comports with noscitur a sociis and ejusdem generis
when applied, as they should be, with attention to §1519’s
subject and purpose. Those canons require identifying a
common trait that links all the words in a statutory
phrase. See, e.g., Graham County Soil and Water Conser-
vation Dist. v. United States ex rel. Wilson, 559 U.S. 280,
289, n. 7 (2010); Ali, 552 U.S., at 224–226. In responding
to that demand, the plurality characterizes records and
documents as things that preserve information—and so
they are. But just as much, they are things that provide
information, and thus potentially serve as evidence rele-
vant to matters under review. And in a statute pertaining
to obstruction of federal investigations, that evidentiary
function comes to the fore. The destruction of records and
documents prevents law enforcement agents from gather-
ing facts relevant to official inquiries. And so too does the
destruction of tangible objects—of whatever kind. Whether
the item is a fisherman’s ledger or an undersized fish,
throwing it overboard has the identical effect on the ad-
ministration of justice. See supra, at 7. For purposes of
§1519, records, documents, and (all) tangible objects are
therefore alike.
   Indeed, even the plurality can’t fully credit its nosci-
14                YATES v. UNITED STATES

                     KAGAN, J., dissenting

tur/ejusdem argument. The same reasoning would apply
to every law placing the word “object” (or “thing”) after
“record” and “document.” But as noted earlier, such stat-
utes are common: The phrase appears (among other places)
in many state laws based on the Model Penal Code, as
well as in multiple provisions of §1512. See supra, at 4–5.
The plurality accepts that in those laws “object” means
object; its argument about superfluity positively depends
on giving §1512(c)(1) that broader reading. See ante, at
13, 16. What, then, is the difference here? The plurality
proposes that some of those statutes describe less serious
offenses than §1519. See ante, at 17. How and why that
distinction affects application of the noscitur a sociis and
ejusdem generis canons is left obscure: Count it as
one more of the plurality’s never-before-propounded,
not-readily-explained interpretive theories. See supra, at 7,
8–9, 11–12. But in any event, that rationale cannot sup-
port the plurality’s willingness to give “object” its natural
meaning in §1512, which (like §1519) sets out felonies
with penalties of up to 20 years. See §§1512(a)(3)(C), (b),
(c). The canons, in the plurality’s interpretive world,
apparently switch on and off whenever convenient.
   And the plurality’s invocation of §1519’s verbs does
nothing to buttress its canon-based argument. See ante,
at 14–15; ante, at 2–3 (opinion of ALITO, J.). The plurality
observes that §1519 prohibits “falsif[ying]” or “mak[ing] a
false entry in” a tangible object, and no one can do those
things to, say, a murder weapon (or a fish). Ante, at 14.
But of course someone can alter, destroy, mutilate, con-
ceal, or cover up such a tangible object, and §1519 prohibits
those actions too. The Court has never before suggested
that all the verbs in a statute need to match up with all
the nouns. See Robers v. United States, 572 U. S. ___, ___
(2014) (slip op., at 4) (“[T]he law does not require legisla-
tors to write extra language specifically exempting, phrase
by phrase, applications in respect to which a portion of a
                      Cite as: 574 U. S. ___ (2015)                    15

                          KAGAN, J., dissenting

phrase is not needed”). And for good reason. It is exactly
when Congress sets out to draft a statute broadly—to
include every imaginable variation on a theme—that such
mismatches will arise. To respond by narrowing the law,
as the plurality does, is thus to flout both what Congress
wrote and what Congress wanted.
   Finally, when all else fails, the plurality invokes the
rule of lenity. See ante, at 18. But even in its most robust
form, that rule only kicks in when, “after all legitimate
tools of interpretation have been exhausted, ‘a reasonable
doubt persists’ regarding whether Congress has made the
defendant’s conduct a federal crime.” Abramski v. United
States, 573 U. S. ___, ___ (2014) (SCALIA, J., dissenting)
(slip op., at 12) (quoting Moskal v. United States, 498 U.S.
103, 108 (1990)). No such doubt lingers here. The plural-
ity points to the breadth of §1519, see ante, at 18, as
though breadth were equivalent to ambiguity. It is not.
Section 1519 is very broad. It is also very clear. Every
traditional tool of statutory interpretation points in the
same direction, toward “object” meaning object. Lenity
offers no proper refuge from that straightforward (even
though capacious) construction.6



——————
  6 As part of its lenity argument, the plurality asserts that Yates did

not have “fair warning” that his conduct amounted to a felony. Ante, at
18; see ante, at 17 (stating that “Yates would have had scant reason to
anticipate a felony prosecution” when throwing fish overboard). But
even under the plurality’s view, the dumping of fish is potentially a
federal felony—just under §1512(c)(1), rather than §1519. See ante, at
12–13. In any event, the plurality itself acknowledges that the ordi-
nary meaning of §1519 covers Yates’s conduct, see ante, at 7: That
provision, no less than §1512(c)(1), announces its broad scope in the
clearest possible terms. And when an ordinary citizen seeks notice of a
statute’s scope, he is more likely to focus on the plain text than (as the
plurality would have it) on the section number, the superfluity princi-
ple, and the noscitur and ejusdem canons.
16                YATES v. UNITED STATES

                      KAGAN, J., dissenting

                              B
   The concurring opinion is a shorter, vaguer version of
the plurality’s. It relies primarily on the noscitur a sociis
and ejusdem generis canons, tries to bolster them with
§1519’s “list of verbs,” and concludes with the section’s
title. See supra, at 7–8, 12–13, 14–15 (addressing each of
those arguments). (Notably, even the concurrence puts no
stock in the plurality’s section-number and superfluity
claims.) From those familiar materials, the concurrence
arrives at the following definition: “ ‘tangible object’ should
mean something similar to records or documents.” Ante,
at 4 (opinion of ALITO, J.). In amplifying that purported
guidance, the concurrence suggests applying the term
“tangible object” in keeping with what “a neighbor, when
asked to identify something similar to record or docu-
ment,” might answer. Ante, at 1. “[W]ho wouldn’t raise an
eyebrow,” the concurrence wonders, if the neighbor said
“crocodile”? Ante, at 1–2. Courts sometimes say, when
explaining the Latin maxims, that the “words of a statute
should be interpreted consistent with their neighbors.”
See, e.g., United States v. Locke, 529 U.S. 89, 105 (2000).
The concurrence takes that expression literally.
   But §1519’s meaning should not hinge on the odd game
of Mad Libs the concurrence proposes. No one reading
§1519 needs to fill in a blank after the words “records” and
“documents.” That is because Congress, quite helpfully,
already did so—adding the term “tangible object.” The
issue in this case is what that term means. So if the con-
currence wishes to ask its neighbor a question, I’d recom-
mend a more pertinent one: Do you think a fish (or, if the
concurrence prefers, a crocodile) is a “tangible object”? As
to that query, “who wouldn’t raise an eyebrow” if the
neighbor said “no”?
   In insisting on its different question, the concurrence
neglects the proper function of catchall phrases like “or
tangible object.” The reason Congress uses such terms is
                     Cite as: 574 U. S. ___ (2015)                 17

                        KAGAN, J., dissenting

precisely to reach things that, in the concurrence’s words,
“do[ ] not spring to mind”—to my mind, to my neighbor’s,
or (most important) to Congress’s. Ante, at 1 (opinion of
ALITO, J.). As this Court recently explained: “[T]he whole
value of a generally phrased residual [term] is that it
serves as a catchall for matters not specifically contem-
plated—known unknowns.” Beaty, 556 U.S., at 860.
Congress realizes that in a game of free association with
“record” and “document,” it will never think of all the
other things—including crocodiles and fish—whose de-
struction or alteration can (less frequently but just as
effectively) thwart law enforcement. Cf. United States v.
Stubbs, 11 F.3d 632, 637–638 (CA6 1993) (dead crocodiles
used as evidence to support smuggling conviction). And so
Congress adds the general term “or tangible object”—
again, exactly because such things “do[ ] not spring to
mind.”7
   The concurrence suggests that the term “tangible object”
serves not as a catchall for physical evidence but to “en-
sure beyond question” that e-mails and other electronic
files fall within §1519’s compass. Ante, at 2. But that
claim is eyebrow-raising in its own right. Would a Con-
gress wishing to make certain that §1519 applies to
e-mails add the phrase “tangible object” (as opposed, say, to
“electronic communications”)? Would a judge or jury
member predictably find that “tangible object” encom-
passes something as virtual as e-mail (as compared, say,

——————
  7 The concurrence contends that when the noscitur and ejusdem can-

ons are in play, “ ‘known unknowns’ should be similar to known
knowns, i.e., here, records and documents.” Ante, at 2. But as noted
above, records and documents are similar to crocodiles and fish as far
as §1519 is concerned: All are potentially useful as evidence in an
investigation. See supra, at 13. The concurrence never explains why
that similarity isn’t the relevant one in a statute aimed at evidence-
tampering.
18               YATES v. UNITED STATES

                     KAGAN, J., dissenting

with something as real as a fish)? If not (and the answer
is not), then that term cannot function as a failsafe for
e-mails.
  The concurrence acknowledges that no one of its argu-
ments can carry the day; rather, it takes the Latin canons
plus §1519’s verbs plus §1519’s title to “tip the case” for
Yates. Ante, at 1. But the sum total of three mistaken
arguments is . . . three mistaken arguments. They do not
get better in the combining. And so the concurrence ends
up right where the plurality does, except that the concur-
rence, eschewing the rule of lenity, has nothing to fall
back on.
                              III
   If none of the traditional tools of statutory interpreta-
tion can produce today’s result, then what accounts for it?
The plurality offers a clue when it emphasizes the dispro-
portionate penalties §1519 imposes if the law is read
broadly. See ante, at 17–18. Section 1519, the plurality
objects, would then “expose[ ] individuals to 20-year prison
sentences for tampering with any physical object that
might have evidentiary value in any federal investigation
into any offense.” Ante, at 18. That brings to the surface
the real issue: overcriminalization and excessive punish-
ment in the U. S. Code.
   Now as to this statute, I think the plurality somewhat—
though only somewhat—exaggerates the matter. The
plurality omits from its description of §1519 the require-
ment that a person act “knowingly” and with “the intent to
impede, obstruct, or influence” federal law enforcement.
And in highlighting §1519’s maximum penalty, the plural-
ity glosses over the absence of any prescribed minimum.
(Let’s not forget that Yates’s sentence was not 20 years,
but 30 days.) Congress presumably enacts laws with high
maximums and no minimums when it thinks the prohibited
conduct may run the gamut from major to minor. That
                  Cite as: 574 U. S. ___ (2015)           19

                     KAGAN, J., dissenting

is assuredly true of acts obstructing justice. Compare this
case with the following, all of which properly come within,
but now fall outside, §1519: McRae, 702 F.3d, at 834–838
(burning human body to thwart murder investigation);
Maury, 695 F.3d, at 243–244 (altering cement mixer to
impede inquiry into amputation of employee’s fingers);
United States v. Natal, 2014 U. S. Dist. LEXIS 108852,
*24–*26 (D Conn., Aug. 7, 2014) (repainting van to cover
up evidence of fatal arson). Most district judges, as Con-
gress knows, will recognize differences between such cases
and prosecutions like this one, and will try to make the
punishment fit the crime. Still and all, I tend to think, for
the reasons the plurality gives, that §1519 is a bad law—
too broad and undifferentiated, with too-high maximum
penalties, which give prosecutors too much leverage and
sentencers too much discretion. And I’d go further: In
those ways, §1519 is unfortunately not an outlier, but an
emblem of a deeper pathology in the federal criminal code.
   But whatever the wisdom or folly of §1519, this Court
does not get to rewrite the law. “Resolution of the pros
and cons of whether a statute should sweep broadly or
narrowly is for Congress.” Rodgers, 466 U.S., at 484. If
judges disagree with Congress’s choice, we are perfectly
entitled to say so—in lectures, in law review articles, and
even in dicta. But we are not entitled to replace the stat-
ute Congress enacted with an alternative of our own
design.
   I respectfully dissent.